Citation Nr: 0841658	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-03 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a rating in excess of 20 percent for post-
traumatic left shoulder glenohumeral joint arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to April 1984.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
rating decision of the North Little Rock, Arkansas Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claims file has been in the jurisdiction of the Reno RO (it 
will require transfer to the jurisdiction of the St. 
Petersburg, Florida RO as the veteran has recently relocated 
to that state).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In a January 2006 VA Form 9, Substantive Appeal, the veteran 
indicated that he wanted to appear at a videoconference 
hearing before the Board.  The veteran was scheduled for a 
videoconference hearing in Reno, Nevada in November 2008.  In 
November 2008 correspondence, the veteran's representative 
stated that the veteran had moved to Florida and that he 
requested that the scheduled videoconference hearing in Reno 
be canceled and rescheduled at the St. Petersburg, Florida 
RO.  As the veteran has provided sufficient cause as to why 
he was unable to appear for the November 2008 hearing, he 
should be rescheduled for a videoconference hearing at the 
St. Petersburg RO.

Because the RO schedules videoconference hearings, the case 
is REMANDED to the RO for the following:

The RO should arrange for the veteran's 
claims file to be transferred to the St. 
Petersburg, Florida RO.  The St. 
Petersburg, Florida RO should then arrange 
for the veteran to be scheduled for a 
videoconference hearing from their 
location.  The case should then be 
processed in accordance with established 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

